Title: From George Washington to George Clinton, 30 July 1781
From: Washington, George
To: Clinton, George


                  Dr Sir
                     
                     Head Quarters Dobb’s Ferry 30th July 1781
                  
                  Yesterday I was honored by the Receipt of your Excellency’s Favor of the 28th inst.  Sensible of the Importance of supporting the Northn & Western Frontier of your State, Measures were taken for that Purpose, by calling for the Militia of the State of Massachusetts, as early as the Resolution for drawing down the Regular Troops was adopted—and my Letter of the 25th June, requesting Governor Hancock to order 600 Militia from the Western Counties of that State to march to Albany, was forwarded to him without Delay—this Requistion I had Reason to suppose had been early complied with, untill your Favor informed the contrary. In Confidence however that the orders have before this Time been given—but that no further Delay may happen I have this Day addressed Govr Hancock on the Subject, requesting that my Requisition may be fully & punctually complied with.
                  I am happy in being well assured of your Excellency’s Zeal & activity in forwarding the Levies of this State of Public Service—and trust they will be in Readiness by the Time you mention—You will assure yourself Sir!  a most hearty Welcome on my Part, whenever your Convenience will admit your paying a Visit to Camp.  I have the Honor to be with every Sentiment of Respect & Regard Your Excellency’s Most Obedient humble Servant
                  
                     Go: Washington
                  
               